COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Juan Contreras v. The State of Texas

Appellate case number:     01-19-00283-CR

Trial court case number: 1625893

Trial court:               228th District Court of Harris County

        Our complete review of the above-referenced appeal requires that the appellate record
include all trial exhibits. Accordingly, the Court orders the court reporter to file a supplemental
reporter’s record containing the original of State’s Exhibit 9, identified in the record as a
surveillance video. See TEX. R. APP. P. 34.6(d), (g)(2). The Clerk of this Court is directed to
cooperate with the Harris County District Clerk or the court reporter to provide for the safekeeping,
transportation, and return of State’s Exhibit 9. See id.
       The supplemental reporter’s record containing the original of State’s Exhibit 9 is due in
this Court within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___December 8, 2020_____